Exhibit 10(ll) CenterPoint Energy, Inc. Summary of Non-Employee Director Compensation The following is a summary of compensation paid to the non-employee directors of CenterPoint Energy, Inc. (the “Company”) effective April 24, 2008. For additional information regarding the compensation of the non-employee directors, please read the definitive proxy statement relating to the Company’s 2010 annual meeting of shareholders to be filed pursuant to Regulation 14A. • Annual retainer fee of $50,000 for Board membership; • Fee of $2,000 for each Board or Committee meeting attended; • Supplemental annual retainer of $15,000 for serving as a chairman of the Audit Committee; • Supplemental annual retainer of $10,000 for serving as a chairman of the Compensation Committee; and • Supplemental annual retainer of $5,000 for serving as a chairman of any other Board committee. The Chairman receives the compensation payable to other non-employee directors plus supplemental compensation pursuant to a letter agreement with the Company incorporated by reference to Exhibit 10(p) to the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. Stock Grants. Each non-employee director may also receive an annual grant of up to 5,000 shares of CenterPoint Energy common stock which vest in one-third increments on the first, second and third anniversaries of the grant date. Upon the initial nomination to the Board, in addition to the annual grant, a non-employee director may be granted a one-time grant of up to 5,000 shares of CenterPoint Energy common stock. Deferred Compensation Plan.
